Case 18-12003-reg Doc 11 Filed 11/08/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
NGRTHERN DlSTRICT OF INDIANA

F()RT WAYNE DIVISION
IN RE: CASE NO. 18-12003
CALLIE B WHITE
Debtor CHAPTER 13

 

TRUSTEE’S l\/IOTION TO DISMISS

 

COMES NOW, Debra L. Miller, Trustee, and for her Motion to Dismiss, states:
l. This Bankruptcy Was filed On October 17, 2018 With the Plan due on October 3l,
2018.
2. Debtor has failed to file a Plan Within 14 days of filing the Voluntary Petition per
Rule 3015, and ll U.S.C. §1321.
3. The failure to tile the Plan constitutes material default and cause for dismissal under
ll U.S.C. §1307.
WHEREFGRE, Trustee moves, for the reasons stated above, that this bankruptcy be dismissed

pursuant to ll U.S.C. §1321, ll U.S.C. §1307, and any other applicable statutes.

Dated: November 8, 2018 Respectfully Submitted, w

/s/ Debra L. Miller, Trustee `

Debra L. Miller, Chapter 13 rustee
PO Box 11550

South Bend, IN 46634

(574) 254-1313

Case 18-12003-reg Doc 11 Filed 11/08/18 Page 2 of 2

CERTIFICATE OF SERVICE
I hereby certify that a copy of this Motion Was served as follows on November 8, 2018

By U.S. Mail postage prepaid:
Debtors: Callie B. White, 6026 Bohde Trail, Fort Wayne, IN 46835

By electronic mail via CM/ECF:
Debtors’ Attorney: Jeffrey S. Arnold
U.S. Trustee: ustregionl 0.so.efc@usdoi.gov

/s/ Debra L. Miller, Trustee

